                          Case 1:19-cv-01654-AJN Document 2 Filed 02/21/19 Page 1 of 4
JS44C/SDNY                                                                    CIVIL COVER SHEET
REV. 06/01/17
                         The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or
                         other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the
                         United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.



PLAINTIFFS                                                                                    DEFENDANTS
ALTIMEO ASSET MANAGEMENT, Individually and On Behalf of All Others                            See Attachment A.
Similarly Situated,

ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER                                           ATTORNEYS (IF KNOWN)
Jeremy A. Lieberman, POMERANTZ LLP, 600 Third Avenue, Floor 20, New
York, New York 10016, Phone: 212-661-1100.


CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUS~
                          (DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

(15 U.S.C. §§78j(b) and 78t(a)) and (17 C.F.R. §240.10b-5).

                                                                                                                                                       Judge Previously Assigned
Has this action, case, or proceeding, or one essentially the same been previously filed in SDNY at any time? No [i]yes                           D
If yes, was this case Vol.       D Invol. D      Dismissed. No DYes             D     If yes, give date _ _ _ _ _ _ _ _ _ _ & Case No. _ _ _ _ _ _ _ _ __

Is THIS AN INTERNATIONAL ARBITRATION CASE?               No      0        Yes   D
(PLACE AN [x11N ONE BOX ONL Y)                                          NATyRE OF SUIT
                                 TORTS                                                                                       ACTIONS UNDER STATUTES



CONTRACT                         PERSONAL INJURY                 PERSONAL INJURY          FORFEITURE/PENALTY                 BANKRUPTCY                       OTHER STATUTES
                                                                 [ ] 367 HEALTHCARE/
                                                                                                                                                              [ ]375 FALSE CLAIMS
[   ]110       INSURANCE         [ ]310 AIRPLANE                 PHARMACEUTICAL PERSONAL [ ] 625 DRUG RELATED                [ ] 422 APPEAL
[   ]120       MARINE            [ ]315 AIRPLANE PRODUCT         INJURY/PRODUCT LIABILITY  SEIZURE OF PROPERTY                        28 USC 158              [ ]376 QUI TAM
               MILLER ACT                 LIABILITY                                                                          [ ]423 WITHDRAWAL
                                                                 [ )365 P~~~g~~~ 1~~~~LiTY
[   ]130                                                                                                                                                      [ ) 400 STATE
[   ]140       NEGOTIABLE        [ ] 320 ASSAULT, LIBEL &                                        21 USC 881                           28 USC 157                       REAPPORTIONMENT
               INSTRUMENT                 SLANDER                [ ) 368 ASBESTOS PERSONAL [) 690 OTHER                                                       [ ]410 ANTITRUST
[ ]150         RECOVERY OF       [ ] 330 FEDERAL                          INJURY PRODUCT                                                                      [ ]430 BANKS & BANKING
               OVERPAYMENT &              EMPLOYERS'                      LIABILITY        PROPERTY RIGHTS                                                    [ )450 COMMERCE
               ENFORCEMENT                LIABILITY                                                                                                           [ ]460 DEPORTATION
               OF JUDGMENT       [ ] 340 MARINE                  PERSONAL PROPERTY            [ ] 820 COPYRIGHTS                                              [ ]470 RACKETEER INFLU-
[ J 151        MEDICARE ACT      [ ]345 MARINE PRODUCT                                        [ ]830 PATENT                                                            ENCED & CORRUPT
[ ]152         RECOVERY OF                LIABILITY              [ ] 370 OTHER FRAUD          [ )835 PATENT-ABBREVIATED NEW DRUG APPLICATION                           ORGANIZATION ACT
               DEFAULTED         [ ] 350 MOTOR VEHICLE           [ ] 371 TRUTH IN LENDING                                                                              (RICO)
               STUDENT LOANS     [ ] 355 MOTOR VEHICLE                                        [ )840 TRADEMARK                                                [ ]480 CONSUMER CREDIT
               (EXCL VETERANS)            PRODUCT LIABILITY                                                                   SOCIAL SECURITY                 [ ] 490 CABLE/SATELLITE TV
[ ]153         RECOVERY OF       [ ] 360 OTHER PERSONAL
               OVERPAYMENT                INJURY                 [ ] 380 OTHER PERSONAL       LABOR                          (   ]861 HIA (1395ff)            [>4 850 SECURITIES/
               OF VETERAN'S       [ ]362 PERSONAL INJURY-                 PROPERTY DAMAGE                                    (   ] 862 BLACK LUNG (923)              COMMODITIES/
               BENEFITS                   MED MALPRACTICE        [ ) 385 PROPERTY DAMAGE      [ )710 FAIR LABOR              [   ]863 DIWC/DIWW (405(g))             EXCHANGE
[ ]160         STOCKHOLDERS                                               PRODUCT LIABILITY             STANDARDS ACT        [   ]864 SSID TITLE XVI
               SUITS                                                                          [ ) 720 LABOR/MGMT             (   ]865 RSI (405(g))
[ ]190         OTHER                                             PRISONER PETITIONS                     RELATIONS                                             ( ]890 OTHER STATUTORY
               CONTRACT                                          [ ] 463 ALIEN DETAINEE       [ )740 RAILWAY LABOR ACT                                                 ACTIONS
[ ]195         CONTRACT                                          [ ]510 MOTIONS TO            [1 751 FAMILY MEDICAL          FEDERAL TAX SUITS                ( ] 891 AGRICULTURAL ACTS
               PRODUCT           ACTIONS UNDER STATUTES                   VACATE SENTENCE     LEAVE ACT (FMLA)
               LIABILITY                                                  28 USC 2255                                      [ ] 870 TAXES (U.S. Plaintiff or
[ )196     FRANCHISE             CIVIL RIGHTS                    [ ) 530 HABEAS CORPUS        [ ) 790 OTHER LABOR                   Defendant)                ( ]893 ENVIRONMENTAL
                                                                 [ ] 535 DEATH PENALTY                 LITIGATION          [ ]871 IRS-THIRD PARTY                      MATTERS
                                                                 [ ] 540 MANDAMUS & OTHER     [ ]791 EMPL RET INC                   26 USC 7609               [ ] 895 FREEDOM OF
                                 [ ]440 OTHER CIVIL RIGHTS
                                                                                                       SECURITY ACT (ERISA)                                            INFORMATION ACT
                                           (Non-Prisoner)
REAL PROPERTY                                                                                                                                                 [ I 896 ARBITRATION
                                 [ ]441 VOTING                                                IMMIGRATION
                                                                                                                                                              ( ] 899 ADMINISTRATIVE
[ ]210        LAND               [ ]442 EMPLOYMENT               PRISONER CIVIL RIGHTS
              CONDEMNATION       [ ] 443 HOUSING/                                          [ )462 NATURALIZATION                                                 PROCEDURE ACT/REVIEW OR
[ ]220        FORECLOSURE                  ACCOMMODATIONS        [ )550 CIVIL RIGHTS               APPLICATION                                                   APPEAL OF AGENCY DECISION
[ ]230        RENT LEASE &        [ ]445 AMERICANS WITH          [ )555 PRISON CONDITION   [ )465 OTHER IMMIGRATION                                            ( ]950 CONSTITUTIONALITY OF
              EJECTMENT                    DISABILITIES -        [ ]560 CIVIL DETAINEE             ACTIONS
                                           EMPLOYMENT                                                                                                          STATE STATUTES
[ ]240        TORTS TO LAND                                         CONDITIONS OF CONFINEMENT
[ ] 245       TORT PRODUCT        [ I 446 AMERICANS WITH
              LIABILITY                    DISABILITIES -OTHER
[ ] 290       ALL OTHER            [ ] 448 EDUCATION
              REAL PROPERTY




           Check if demanded in complaint:
                                                                          DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.N.Y.
I,f I      CHECK IF THIS IS A CLASS ACTION
           UNDER F.R.C.P. 23
                                                                          AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?
                                                                          IF SO, STATE:

DEMAND $_ _ _ _ _ OTHER _ _ _ _ _ JUDGE _ _ _ _ _ _ _ _ _ _ _ _ DOCKETNUMBER._ _ _ _ __

Check YES only if demanded in complaint
JURY DEMAND: IE] YES LNO                                                  NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form IH-32).
                       Case 1:19-cv-01654-AJN Document 2 Filed 02/21/19 Page 2 of 4

(PLACE AN     x   IN ONE BOX ONL Y)                                              ORIGIN
[RJ 1   Original
        Proceeding
                       0   2 Removed from
                             State Court
                                                       03 Remanded
                                                            from
                                                                          o4    Reinstated or      o5      Transferred from
                                                                                                           (Specify District)
                                                                                                                                0 6   Multidistrict
                                                                                                                                      Litigation
                                                                                                                                                          07 Appeal to District
                                                                                                                                                                Judge from
                                                                                Reopened
                                                                                                                                      (Transferred)             Magistrate Judge
                                                            Appellate
                       O    a.   all parties represented    Court
                                                                                                                                08 Multidistrict Litigation (Direct File)
                       o    b.   At least one party
                                 is pro se.

(PLACE AN     x   IN ONE BOX ONL Y)                                     BASIS OF JURISDICTION                                               IF DIVERSITY, INDICATE
o 1 U.S. PLAINTIFF         02      U.S. DEFENDANT          (g] 3   FEDERAL QUESTION              04    DIVERSITY                            CITIZENSHIP BELOW.
                                                                   (U.S. NOT A PARTY)

                                   CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)
         (Place an [X] in one box for Plaintiff and one box for Defendant)

                                 PTF    DEF                                                     PTF DEF                                                            PTF      DEF
CITIZEN OF THIS STATE            []1    (]1           CITIZEN OR SUBJECT OF A                   (]3(]3           INCORPORATED and PRINCIPAL PLACE                  (]5      []5
                                                       FOREIGN COUNTRY                                           OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER STATE         (]2    []2           INCORPORATED or PRINCIPAL PLACE           (]4 [ ]4         FOREIGN NATION                                   []6       (]6
                                                       OF BUSINESS IN THIS STATE

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)
Altimeo Asset Management, France.




DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)
See Attachment B.




DEFENDANT(S) ADDRESS UNKNOWN
REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, I HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:




                                                           COURTHOUSE ASSIGNMENT
I hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.



Check one:        THIS ACTION SHOULD BE ASSIGNED TO:                               D    WHITE PLAINS                            [BJ MANHATTAN
                                 lsi Jeremy A. Lieberman
DATE    02/21/2019                                                                                     ADMITTED TO PRACTICE IN THIS DISTRICT
                         SIGNATURE OF ATTORNEY OF RECORD
                                                                                                       [] NO
                                                                                                       [><} YES (DATE ADMITTED Mo.0_1_ _ Yr. 2006
RECEIPT #                                                                                              Attorney Bar Code #JL 6130


Magistrate Judge is to be designated by the Clerk of the Court.

MagistrateJudge~~~~~~~~~~~~~~~~~~~~~~~~~_issoDesignated.

Ruby J. Krajick, Clerk of Court by _ _ _ _ _ Deputy Clerk, DATED _ _ _ _ _ _ _ __

UNITED STATES DISTRICT COURT (NEWYORK SOUTHERN)
                Case 1:19-cv-01654-AJN Document 2 Filed 02/21/19 Page 3 of 4
                                                                          Page 1 of 1


                                       Attachment A:

                                       DEFENDANTS

WUXI PHARMATECH (CAYMAN) INC., GE LI, EDWARD HU, NING ZHAO,
XIAOZHONG LIU, ZHAOHUI ZHANG, NEW WUXI LIFE SCIENCE HOLDINGS
LIMITED, NEW WUXI LIFE SCIENCE LIMITED, WUXI MERGER LIMITED, G&C
PARTNERSHIP L.P., ABG II-WX LIMITED, BOYU CAPITAL FUND II, L.P., HILLHOUSE
CAPITAL FUND II, L.P., PING AN LIFE INSURANCE COMPANY OF CHINA. LTD.,
TEMASEK LIFE SCIENCES PRIVATE LIMITED, G&C IV LIMITED, YINFU CAPITAL
MANAGEMENT CO., YUNFENG II WX LIMITED, SEQUOIA CAPITAL CHINA GROWTH
FUND III, L.P., CONSTANT CYPRESS LIMITED, and SPDB INTERNATIONAL
HOLDINGS LIMITED.




{00314054;1 }
           Case 1:19-cv-01654-AJN Document 2 Filed 02/21/19 Page 4 of 4
                                  Attachment B:

Defendant                                          Address(es) and County(ies)
WUXI PHARMATECH (CAYMAN) INC.,                     China
GE LI,                                             China
EDWARDHU,                                          China
NINGZHAO,                                          China
XIAOZHONG LIU,                                     China
ZHAOHUI ZHANG,                                     China
NEW WUXI LIFE SCIENCE HOLDINGS LIMITED,            Cayman Islands
NEW WUXI LIFE SCIENCE LIMITED,                     Cayman Islands
WUXI MERGER LIMITED,                               Cayman Islands
G&C PARTNERSHIP L.P.,                              Cayman Islands
ABG II-WX LIMITED,                                 British Virgin
BOYU CAPITAL FUND II, L.P.,                        Cayman Islands
HILLHOUSE CAPITAL FUND II, L.P.,                   Cayman Islands
PING AN LIFE INSURANCE COMPANY OF CHINA. LTD.,     China
TEMASEK LIFE SCIENCES PRIVATE LIMITED,             Singapore
G&C IV LIMITED,                                    Cayman Islands
YINFU CAPITAL MANAGEMENT CO.,                      China
YUNFENG II WX LIMITED,                             British Virgin
SEQUOIA CAPITAL CHINA GROWTH FUND III, L.P.,       Cayman Islands
CONSTANT CYPRESS LIMITED, and                      British Virgin Islands
SPDB INTERNATIONAL HOLDINGS LIMITED,               Hong Kong




00314053.XLSX                                                              Page 1 of 1
